Title: To James Madison from William Eustis, [ca. 1 November] 1812
From: Eustis, William
To: Madison, James


[ca. 1 November 1812]
After war had been declared, it was deemed necessary, for the security of the maratime frontier, to order the recruits to the posts on the seaboard, which had a tendency to check the recruiting service, and has retarded our military operations on the no[r]thern frontier.
The surrender of the army & post of Detroit opened the N. Western frontier to the incursions of the Savages and rendered it necessary to resort to volunteers and detachments of militia to protect the frontier settlements, to recover the territory which had been lost, and to pursue with energy the operations against the enemy in that quarter. The Officer who entered into the capitulation having returned to the U. States on his parole, an investigation of his conduct will be had, as soon as the public service will permit, by a court martial whose proceedings will explain this unexpected and disastrous event—(or will be bro’t before a court martial as soon &c. to account for this &c. event).
On the 13th of October an attack on the enemy’s post at Queenstown near Niagara was made by a detachment of the American troops under the command of Major Genl. Van. Ranselear of the militia of the State of New York, in which it appears that our troops displayed great gallantry and were for a time victorious, but for want of proper support were defeated in their object.
A revision of all the Laws relating to the Militia and to the army of the U. S. with a view to supply defects disclosed by experience, and to render the system uniform & efficient.
